WALKER, Circuit Judge
(after stating the facts as above). The ahove-quoted statement^made in the opinion rendered by the District Judge, sufficiently discloses the state of facts upon which the decree appealed from was based. The evidence does not leave it fairly open to question that a meritorious salvage service was rendered. For that service such an amount should be awarded as is enough to cover an adequate compensation for the labor and expense which the enterprise required of the tug and its officers and crew, and also a reward allowed as a bounty in pursuance of the public policy of encouraging preparation for and the making of voluntary exertions for the saving of imperiled ships and their contents; the- amount of such reward depending upon the special facts and. merits of the service rendered. The Craster Hall, 213 Fed. 436, 130 C. C. A. 72; The George Hawley, 242 Fed. 473, 155 C. C. A. 249. We do not think that, in view of the attending circumstances, the service rendered justified the award which was made. The value of the property saved made it proper to award more than should' have been awarded if that value had been greatly less. But the award should be materially less than it properly might have been if the service rendered had involved great peril or serious loss or damage to the tug or its equipment or tows, or grave danger, heroic effort, or unusual hardships to its officers or crew. The amount of the award made indicates that undue weight was attached to the value of the property saved, and. that there was a lack of due consideration of the absence of such attending circumstances as would justify the liberality evidenced by the decree. In view of the value of what was saved and of that employed in the rescue, of the time, labor, *675and expense involved in the service, and of all the attending circumstances, our conclusion is that the amount that should be awarded is $10,000. instead of $40,000, the amount awarded by the decree appealed from. That decree will be here modified, as just indicated, and, as so modified, it is affirmed, with costs against the appellees.
Modified and affirmed.